Opinion issued December 5, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-01-01201-CR
          01-01-01202-CR
____________

GILBERT GARCEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause Nos. 854429 and 854428



MEMORANDUM  OPINION
	Appellant, Gilbert Garcez, was convicted by the court of two charges of
sexual assault.  Punishment was assessed at 15 years' confinement in each case.  We
affirm.
	Appellant's court-appointed counsel filed a brief concluding that the
appeals are wholly frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.]
1992, pet. ref'd).
	Counsel sent a copy of the brief to appellant, whom he advised of his right
to examine the appellate record and file a pro se brief.  See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991).  The appellant received a copy of the
appellate record.  More than 30 days have passed, and appellant has not filed a pro
se brief.  We have carefully reviewed the record and counsel's brief.  We find no
reversible error in the record, and agree that the appeals are wholly frivolous.
	We affirm the judgments.
 PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.